DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 17/862,105 for an ADJUSTABLE FITTING ASSEMBLY, filed on 7/11/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S. Pat. 5,630,576).
Regarding claim 1, Williams teaches a fitting assembly comprising: a jaw fitting comprising a body, a first jaw extending from the body, and a second jaw extending from the body, the first jaw oriented substantially parallel to the second jaw, the jaw fitting defining a bore formed through the body and a hole (47) formed through the first jaw, the jaw fitting further defining a slot (46) between the first jaw and second jaw; a first fastener (53) engaged with the hole and extending into the slot, the first fastener configured to couple a brace member (42) to the jaw fitting; and a second fastener defining a tail end engaged with the bore, the second fastener repositionable relative to the jaw fitting to adjust a length of the fitting assembly, wherein the second fastener is oriented perpendicular to the first fastener.

[AltContent: textbox (tail end)][AltContent: textbox (2nd fastener)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    599
    239
    media_image1.png
    Greyscale

[AltContent: textbox (body)][AltContent: arrow][AltContent: textbox (bore)]
[AltContent: arrow]
[AltContent: textbox (1st fastener)][AltContent: arrow][AltContent: textbox (2nd jaw)]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (1st jaw)][AltContent: textbox (brace member)][AltContent: arrow]












	Although claim 2 contains purely functional limitations, William teaches the assembly of claim 1, wherein the second fastener is repositionable within the bore between a first orientation relative to the jaw fitting, wherein the fitting assembly is in a shortened configuration, and a second orientation relative to the jaw fitting, wherein the fitting assembly is in an extended configuration.
Although claim 3 contains purely functional limitations, William teaches the assembly of claim 2, wherein the fitting assembly defines a first length in the shortened configuration and a second length in the extended configuration, wherein the first length is less than the second length.
Regarding claim 5, William teaches the assembly of claim 2, wherein the bore is a threaded bore, and wherein the tail end of the second fastener comprises a threaded portion rotatably engaged with the threaded bore.
Although claim 6 contains purely functional limitations, William teaches the assembly of claim 5, wherein the threaded portion of the tail end of the second fastener is fully threaded with the threaded bore in the first orientation and partially threaded with the threaded bore in the second orientation (depending on how far the fastener is extended into the threaded bore).
Regarding claim 7, William teaches the assembly of claim 1, wherein the second fastener is oriented parallel to the slot.
Regarding claim 8, William teaches the assembly of claim 1, wherein the hole is a threaded hole and the first fastener is a set screw, the set screw defining a threaded tail end configured to rotatably engage the threaded hole.
Regarding claim 17, William teaches a pipe support assembly comprising: a fitting assembly comprising a fitting, a first fastener, and a second fastener, the fitting defining a hole (47) and a bore (49), the first fastener engaging the hole, the second fastener engaging the bore; a brace member, wherein the first fastener engages the brace member to secure the brace member to the fitting; and a clamp coupled to the second fastener, the clamp comprising a pair of clamp segments defining a clamp channel.

    PNG
    media_image2.png
    658
    308
    media_image2.png
    Greyscale

[AltContent: textbox (1st fastener)]
[AltContent: arrow]
[AltContent: textbox (brace member )][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (fitting)][AltContent: arrow]
[AltContent: textbox (bore)]
[AltContent: textbox (2nd fastener)][AltContent: arrow]
[AltContent: textbox (clamp)]
[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (clamp channel)]









Regarding claim 18, William teaches the assembly of claim 17, wherein the first fastener is perpendicular to the second fastener, and wherein the first fastener is parallel to the brace member.
Regarding claim 19, William teaches the assembly of claim 18, wherein: the second fastener is repositionable relative to the fitting between a shortened configuration and a lengthened configuration to adjust a distance between the brace member and the clamp; and a length of the fitting assembly in the shortened configuration is less than a length of the fitting assembly in the lengthened configuration.
Regarding claim 20, William teaches the assembly of claim 19, wherein the second fastener extends into an open end of the brace member in the shortened configuration.
Allowable Subject Matter
Claims 10-16 are allowed.
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub 2016/0208838, 2004/0031887 (fitting assembly and concrete building anchor); USP 5630576 (fitting assembly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 22, 2022